DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on June 7th, 2018 have been entered and accepted.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1 – 14 in the reply filed on October 5th, 2020 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 4 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyanagi (US 2016/0075083) in view of Koyanagi (JP 2015230838, using the attached English translation).
Regarding claim 1, Motoyanagi teaches  an expansion device comprising: an irradiation unit (ref. #10) configured to irradiate a thermally-expandable sheet with light (Para. 43); a movement unit (ref. #20) configured to relatively move the thermally-expandable sheet and the irradiation unit (Para. 9; Para. 46); a control unit (ref. #30) configured to execute a distension process of distending the thermally-expandable sheet by causing the irradiation unit to emit light while relatively moving the thermally-expandable sheet and the irradiation unit by the movement unit (Para. 57; Para. 72). However, Motoyanagi does not teach an air-blowing unit configured to cool the irradiation unit by blowing air to the irradiation unit.
Yet, in a similar field of endeavor, Koyanagi discloses a light irradiation device comprising a housing (ref. #11) with an irradiation unit (ref. #20) provided within the housing. The light irradiation device is used to heat a work-piece that passes through the housing (Para. 13). Furthermore, Koyanagi teaches air blowing units (ref. #31) configured to cool the irradiation unit by blowing air to the irradiation unit (Para. 15). Furthermore, Koyanagi teaches that control of the air-blowing unit depends on conditions of the irradiation unit (Para. 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Motoyanagi to include an air-blowing unit, as taught by Koyanagi. One would be motivated to make this modification to effectively cool the irradiation unit (Para. 15). 
Regarding claim 2, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 1, as described above. Furthermore, Koyanagi teaches the arrangement of the irradiation unit and the air-blowing unit is fixed at position where wind generated by the air-blowing unit hits the irradiation unit (Fig. 1, Fig. 3).
Regarding claim 4, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 1, as described above. Furthermore, the claim limitation found in claim 4 is interpreted as a method step and an intended use limitation of the apparatus. There is no structural difference between the control unit disclosed in the instant claim and the control unit taught by Motoyanagi in view of Koyanagi. The prior art control unit is capable of performing the intended use as recited in the claim, so the apparatus in claim 4 does not distinguish over the prior art.
Regarding claim 5, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 4, as described above. Additionally, Motoyanagi teaches the movement unit (ref. #20) moving the irradiation unit (ref. #10) along a thermally-expandable sheet (Para. 46). Furthermore, the control unit taught by Motoyanagi in view of Koyanagi is capable of executing the distension process while moving the irradiation unit in a first direction and blowing air while moving the irradiation unit in a second direction (Motoyanagi – Para. 46, Para. 87).
Regarding claim 6, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 4, as described above. Furthermore, Koyanagi teaches a ventilation unit (ref. #33) configured to discharge air inside the device outside the device (Fig. 1, Para. 19), wherein the ventilation unit is driven while causing the air-blowing unit to start blowing air such that outside air, supplied by causing the air-blowing unit to start blowing air, is ventilated inside the device and discharged toward the ventilation unit (Fig. 1, Fig. 3; Para. 15).
Regarding claim 7, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 1, as described above. Furthermore, Koyanagi teaches a ventilation unit (ref. #33) configured to discharge air inside the device outside the device (Fig. 1, Para. 19). Furthermore, the claim limitation regarding the control unit found in claim 7 is interpreted as a method step and 
Regarding claims 8 – 9, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 1, as described above. Furthermore, the claim limitations found in claims 8 and 9 are interpreted as method steps and intended use limitations of the apparatus. There is no structural difference between the control unit and the thermally-expandable sheet disclosed in the instant claim and the invention taught by Motoyanagi in view of Koyanagi. The prior art invention is capable of performing the intended use as recited in the claims, so the apparatus in claims 8 and 9 do not distinguish over the prior art.
Regarding claim 10, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 1, as described above. Furthermore, the claim limitation found in claim 10 is interpreted as a method step and an intended use limitation of the apparatus. There is no structural difference between the control unit disclosed in the instant claim and the control unit taught by Motoyanagi in view of Koyanagi. The prior art control unit is capable of performing the intended use as recited in the claim, so the apparatus in claim 10 does not distinguish over the prior art.
Regarding claim 11, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 1, as described above. Additionally, Motoyanagi teaches a printing device (ref. #102) configured to print a light-to-heat conversion layer, which converts the light emitted from the irradiation unit into heat, on a face of the thermally-expandable sheet (Para. 49; Para. 132; Fig. 13). Motoyanagi also teaches a control unit (ref. #30) that distend the thermally-expandable sheet containing the light-to-heat conversion layer (Para. 57; Para. 72).
Regarding claim 12, Motoyanagi teaches an expansion device comprising: a lamp (ref. #10) that emits light (Para. 43), a processor (ref. #30) that moves the lamp relative to a thermally-expandable sheet (Para. 57) and controlling the light of the lamp to irradiate the thermally-
Yet, in a similar field of endeavor, Koyanagi discloses a light irradiation device comprising a housing (ref. #11) with an irradiation unit (ref. #20) provided within the housing. The light irradiation device is used to heat a work-piece that passes through the housing (Para. 13). Furthermore, Koyanagi teaches fans (ref. #31) configured to cool the irradiation unit by blowing air to the irradiation unit (Para. 15). Furthermore, Koyanagi teaches that control of the fans depend on conditions of the irradiation unit (Para. 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Motoyanagi to include fans that generate wind on a lamp, as taught by Koyanagi. One would be motivated to make this modification to effectively cool the irradiation unit (Para. 15). 
Regarding claim 13, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 12, as described above. Furthermore, Motoyanagi teaches the processor capable of weakening the light of the lamp to after the lapse of a predetermined period (Para. 87).
Regarding claim 14, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 12, as described above. Furthermore, the claim limitation found in claim 14 is interpreted as a method step and an intended use limitation of the apparatus. There is no structural difference between the invention disclosed in the instant claim and the invention taught by Motoyanagi in view of Koyanagi. The prior art control unit is capable of performing the intended use as recited in the claim, so the apparatus in claim 10 does not distinguish over the prior art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyanagi and Koyanagi as applied to claim 2 above, and further in view of Inoue (US 2007/0187612).
Regarding claim 3, Motoyanagi in view of Koyanagi teaches the invention disclosed in claim 2, as described above. Additionally, Motoyanagi teaches a reflection plate arranged above the irradiation unit (Para. 43). However, the references above do not teach the air-blowing unit fixed above the irradiation unit.
Yet, in a similar field of endeavor, Inoue teaches a cooling process whereby an air supply fan (ref. #152) is attached to the top of an irradiation unit (ref. #143) (Para. 91; Fig. 5), which cures a curable resin on an optical disk (Para. 17; Abstract). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Motoyanagi and Koyanagi by fixing the air-blowing unit above the irradiation unit, as taught by Inoue. One would be motivated to make this modification to prevent any unnecessary heating of the substrate (Inoue, Para. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743